DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 8 and 13 are objected to because of the following informalities: 
 	In claim 8, “IEC 62196” is mentioned but is it not clear which version or versions are being referenced. 
 	In claim 13, “DI61851” is referred to but it is not clear which version or versions are being referenced. 
 	Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, 14, 15, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HERBOTE (DE 202012101359U1).
 	Regarding claim 1, HERBOTE discloses a charging station (1, Figs. 1-3) for electric vehicles (abstract) comprising: 
 	a tray assembly (comprising at least 16, 20, 38, and 7, Fig. 3) and 
 	a lid assembly (18, 30, Figs. 1-3), 
 	wherein the tray assembly comprises at least one power module (10, Fig. 3), a first charging control circuit (8, Fig. 3), and at least one charging outlet (14, Fig. 3); and 
 	wherein the lid assembly is arranged to accommodate at least one communication module (41, Fig. 1; ¶ 0048-0052) and at least one user interface module (59, Fig. 1; ¶ 0063-0064).
 	Regarding claim 2, HERBOTE discloses the tray assembly has a tray-shaped housing and side walls of the housing embrace the power module circumferentially (e.g., elements 17, 20, and 26 in combination constitute a tray shape and embrace power module 10).
 	Regarding claim 3, HERBOTE discloses the tray assembly has a bottom (e.g., bottom at 26, Fig. 3; or alternatively, the bottom may be the lower half of the tray assembly when viewed from the front as shown in Fig. 1).
 	Regarding claim 4, HERBOTE discloses the power module is formed as a circuit board (7, Fig. 3) which is mounted floatingly in a plane substantially parallel to the bottom (circuit board 7 is parallel to bottom 26 as shown in Fig. 4).
 	Regarding claim 5, HERBOTE discloses the power module has a power connection, wherein the power connection is arranged in a recess in the bottom (¶ 0039).
 	Regarding claim 6, HERBOTE discloses the power connection is enclosed by a circumferential shroud, wherein the power connection is embraced by the circumferential shroud and the circumferential shroud extends through the bottom facing away from the interior of the tray assembly (¶ 0039). 
 	Regarding claim 7, HERBOTE discloses the bottom has a recess (37, Fig. 3) for receiving a charging socket (14, Fig. 3; ¶ 0046).
	Regarding claim 10, HERBOTE discloses bottom-side webs extend away from the interior of the tray assembly, wherein the webs are arranged to engage in recesses at a docking station, and in particular wherein the webs can be fixed positively to the docking station (¶ 0043, 0060, 0061).
	Regarding claim 11, HERBOTE discloses the power module comprises at least one circuit breaker (5, Fig. 3; ¶ 0038).
 	Regarding claim 12, HERBOTE discloses the power module comprises the first charging control circuit, the charging outlet, and the circuit breaker on a circuit board (7, Fig. 3; ¶ 0038).
	Regarding claim 14, HERBOTE discloses the charging outlet is connected to a charging cable arranged on the tray assembly and led out of the tray assembly or that the charging outlet is connected to a charging socket (¶ 0040).
 	Regarding claim 15, HERBOTE discloses the lid assembly accommodates the communication module and the user interface module in such a way that, coming from the lid surface, first the user interface module and then the communication module are arranged (as shown in Fig. 1).
	Regarding claim 18, HERBOTE discloses the communication module and the user interface module are arranged in a first area of the lid surface (e.g., area above socket 14 as shown in Fig. 1) and wherein a shutter is arranged on the lid surface in a second area corresponding to the charging socket in the tray assembly (a hinged cover for the socket 14 is shown in Figs. 1 and 5 which constitutes a shutter).
 	Regarding claim 19, HERBOTE discloses the user interface module is fixed to the inside of the lid surface so that signal generators and/or signal sensors on the user interface module are immovable relative to control elements located on the outside of the lid surface (¶ 0063-0064).
 	Regarding claim 20, HERBOTE discloses the communication module and/or the user interface module are mechanically connected to the power module exclusively indirectly via a connection between the lid assembly and the tray assembly (¶ 0048-0052, 0063-0064).
 	Regarding claim 21, HERBOTE discloses the communication module and/or the user interface module are electrically connected to the power module by a flexible cable (abstract, ¶ 0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HERBOTE as applied to claims 1-7, 10-12, 14, 15, and 18-21 above, and further in view of HARPER (US 2016/0144728).
 	Regarding claim 8, HERBOTE discloses the tray assembly comprises a receptacle for a charging socket, wherein the receptacle comprises fixing means for detachably fixing the charging socket to the tray assembly (¶ 0046). HERBOTE fails to disclose the fixing means are arranged to receive different charging sockets, in particular a type 1, type 2, type 3 or CCS charging socket according to IEC 62196 or a Chademo charging socket. HARPER discloses the fixing means are arranged to receive different charging sockets, in particular a type 1, type 2, type 3 or CCS charging socket according to IEC 62196 or a Chademo charging socket (¶ 0025, 0027, 0029, 0047, 0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the fixing means arranged to receive different charging sockets in order to increase compatibility of the charging station.
Claim(s) 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over HERBOTE as applied to claims 1-7, 10-12, 14, 15, and 18-21 above, and further in view of BERGER (US 2018/0091191).
 	Regarding claim 13, HERBOTE discloses the charging station as applied to claim 12 but fails to disclose the first charging control circuit on the power module is arranged for communication with an electric vehicle on an energy conductor, in particular by means of pulse width modulation, in particular wherein the first charging control circuit supports communication in accordance with DIN61851. BERGER discloses the first charging control circuit on the power module is arranged for communication with an electric vehicle on an energy conductor, in particular by means of pulse width modulation, in particular wherein the first charging control circuit supports communication in accordance with DIN61851 (¶ 0012, 0034-0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the communication in accordance with DIN61851 in order to increase compatibility of the charging station.
	Regarding claim 22, HERBOTE discloses the charging station as applied to claim 1 but fails to disclose the communication module comprises a second charging control circuit for communication with an electric vehicle via a pilot conductor at the charging outlet. BERGER discloses the communication module comprises a second charging control circuit for communication with an electric vehicle via a pilot conductor at the charging outlet (¶ 0012, 0034-0040). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the communication with an electric vehicle via a pilot conductor in order to increase compatibility of the charging station.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HERBOTE.
 	Regarding claim 16, HERBOTE discloses the charging station as applied to claim 1 but fails to disclose the communication module and the user interface module are each formed on a separate circuit board. However, HERBOTE discloses the communication module and user interface modules on the same circuit board 43 as shown in Fig. 4, and providing them on separate circuit boards constitutes an obvious separation of parts that would not provide additional functionality or new or unexpected results. Therefore, providing the modules on separate boards as recited is an obvious modification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the communication module and the user interface module each formed on a separate circuit board in order to reduce interference and/or provide electrical isolation between the modules.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HERBOTE as applied to claims 1-7, 10-12, 14, 15, and 18-21 above, and further in view of BIEDRZYCKI (US 2015/0042276).
 	Regarding claim 17, HERBOTE discloses the charging station as applied to claim 1 but fails to disclose the lid assembly corresponds to the tray assembly over its entire surface area and in particular can be connected to the tray assembly by means of latching elements which latch on the inside of the side walls of the tray assembly. BIEDRZYCKI discloses the lid assembly corresponds to the tray assembly over its entire surface area and in particular can be connected to the tray assembly by means of latching elements which latch on the inside of the side walls of the tray assembly (¶ 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the lid assembly and tray assembly with the latching elements arranged as recited in order to securely fasten the lid.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over HERBOTE  as applied to claims 1-7, 10-12, 14, 15, and 18-21 above, and further in view of JUHASZ (US 2014/0152254).
 	Regarding claim 23, HERBOTE discloses the charging station as applied to claim 1 but fails to disclose the communication module comprises an encryption circuit, wherein the encryption circuit receives a measured value from a smart meter arranged in a docking station and transmits the measured value in an encrypted form to a billing center. JUHASZ discloses the communication module comprises an encryption circuit, wherein the encryption circuit receives a measured value from a smart meter arranged in a docking station and transmits the measured value in an encrypted form to a billing center (¶ 0027, 0043, 0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the encryption circuit as recited in order to provide increased security and/or privacy.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        December 6, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 6, 2022